Citation Nr: 1215563	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO. 10-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased evaluation for cavernous sinus thrombosis status post multiple strokes, currently rated 30 percent disabling. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1978 to February 1992.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in pertinent part granting a temporary total convalescent rating of 100 percent effective January 26, 2008, based on status post stroke associated with service-connected cavernous sinus thrombosis with expressive aphasia, and a 10 percent evaluation for cavernous sinus thrombosis effective August 1, 2008. The appeal also arises from an October 2009 RO decision denying TDIU. 
 
By a July 2010 Decision Review Officer (DRO) decision, the Veteran's cavernous sinus thrombosis status post multiple strokes, then still characterized as cavernous sinus thrombosis with expressive aphasia, was assigned a 30 percent evaluation effective from August 1, 2008. 

The Board has recharacterized the Veteran's cavernous sinus thrombosis condition as "status post multiple strokes" rather than "with expressive aphasia" based on more recent VA and private examination findings reflecting not merely expressive aphasia but global aphasia and other symptoms not encompassed by the RO's characterization of the disability. 

In December 2011 the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that Remand is required for RO review of the VA vocational rehabilitation folder obtained and associated with the claims file subsequent to the most recent Supplemental Statement of the Case (SSOC) in June 2011. A supplemental statement of the case must be furnished to the appellant and his representative when additional pertinent evidence is received after an SSOC is issued, in the absence of waiver. 38 C.F.R. § 19.31 (2011).

Additionally, while the claims file contains a February 2010 letter informing of a Social Security Administration disability benefits award, the actual determination for that award and records underlying that award (with the exception of a few submitted medical records) have not been obtained or associated with the claims file. The Court has held that where SSA disability benefits have been granted, a remand to obtain SSA records is generally required. See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records"). The SSA records are almost certainly relevant to both claims the subject of this appeal. 

There are multiple other actions that must be undertaken in this case and require remand, as detailed below. This case is complicated by the relatively recent onset of the Veteran's cognitive dysfunctions with multiple strokes or stroke-like events occurring from 2008 to 2009, and an unclear course of recovery from these events, including as reflected in varying accounts by the Veteran of his capacities and impairments since these events, and varied findings by neurologists and psychologists upon treatments and examinations. 

The Veteran's cavernous sinus thrombosis status post multiple strokes has resulted in difficulties noted upon recent VA examinations and difficulties as reported by the Veteran including at the December 2011 hearing before the undersigned. The Veteran's assertions at that hearing of current symptoms appear reasonably consistent with findings at a May 2010 neurological VA examination for compensation purposes. These symptoms, as assessed by the May 2010 examiner, included moderate to severe expressive aphasia, mild to moderate receptive aphasia, mild impairment in naming, and mild impairment in repetition. The May 2010 examiner characterized these impairments as "global aphasia" based on aphasic symptoms in all four of these areas. However, the examiner failed to address the degree to which this aphasia impairs the Veteran's functioning, including in employment. The findings also appear more severe than findings upon VA neurological evaluation for compensation purposes in July 2009, even though the July 2009 examination was reportedly shortly after his most recent stroke in June 2009. 

Upon a May 2008 VA brain and spinal chord examination for compensation purposes, the Veteran reported difficulty with word finding and expressing himself, despite then undergoing intensive VA speech therapy. He endorsed difficulties with work functioning due to his status post stroke. The examiner noted that the Veteran had a history of ulcerative collitis diagnosed in 1994, a complication of superior sagittal sinus thrombus and left frontal abscess in 1987 found medically related to the ulcerative collitis. Also noted was a left hemispheric/MCA stroke in January 2008. 

An April 2009 VA neuropsychological evaluation for treatment purposes reflected good post-stoke recovery progress and significantly preserved or recovered cognitive functioning. That examination does not reflect current incapacity for gainful work. The examining neuropsychologist noted that the Veteran displayed superior word recognition as a measure of intellectual functioning both previously and currently, but he performed less well at a word reading test, judged to be due to language deficits following stroke. However, the neuropsychologist noted that the Veteran had shown improvement in his word reading since his last evaluation following his stroke. The examiner concluded that the Veteran displayed an obvious and strong desire to return to work; that his performance of verbal and non-verbal tasks showed that his ability to retain learned information was excellent; that he had superior abstract reasoning abilities and that his ability to abstract and problem solve would be good in environments that were not time-pressured; that it was important that the Veteran find work that allowed him to go at his own pace; and that the Veteran continued to struggle with working memory and hence would be impaired in positions heavily reliant on working memory rather than being able to write things down. The examiner commented that even though it would be more difficult than it had been previously for the Veteran to learn new information for later use, the Veteran would likely be able to retain that information once learned. 
She further noted that the Veteran's recovery had gone well up to that time, likely due to the Veteran's efforts to remain active both physically and mentally. 

In May 2009 the Veteran was seen four days subsequent to another possible stroke, with an episode of visual change. The examiner noted that the Veteran had very occasional word finding difficulties but that his speech was otherwise fluent and appropriate. 

Upon a July 2009 VA neurological disorders examination for compensation purposes, the Veteran reported that he had experienced another stroke on June 17, 2009. The Veteran then reported difficulty with word finding, some difficulty with repetition, and at least moderate difficulty with comprehension. He related that in a fairly simple one-on-one conversation he could understand and keep on track, but that when extended family was visiting and multiple conversations were going on at once he had difficulty following what was being said. The examiner noted that while the Veteran's speech was somewhat halting, he was able to communicate effectively most of the time. The examiner did not provide a formal evaluation of the Veteran's functioning.
 
A copy of the Veteran's vocational rehabilitation folder was recently obtained, and the most recent notes from his vocational counselor in August and September of 2011 inform that the examiner and the Veteran had come to an understanding that the Veteran could not then undertake vocational rehabilitation because the Veteran had not yet come to terms with his impairment and his inability to perform his former work as a financial analyst/auditor. These letters reflect that the Veteran's psychological or emotional difficulties dealing with loss of job status, reduced of financial position and financial security, and changed identity roles have impaired his capacity to move forward to seek other employment which might better suit his current capacities. It is unclear from the record whether such difficulty moving forward may be attributable as well directly to his cavernous sinus thrombosis status post multiple strokes. His difficulty moving forward may otherwise be a short-term psychological or emotional reaction, and thus may have resolved since those August and September of 2011 letters were written. 

The vocational rehabilitation folder contains a consultation disability evaluation for the State of Massachusetts dated in January 2010. The examiner evaluated the Veteran including by administering a Wechsler Memory Scale. The examiner noted that the Veteran was reportedly living by himself in an apartment and adequately attending to his activities of daily living, including shopping, cooking, and cleaning for himself. He exhibited good grooming, and he reported maintaining his own finances including bill paying. However, upon the consultation interview the examiner observed significant word-finding problems, very halting speech, and mild impairment in sustained concentration. The examiner noted that the Veteran had not had psychological treatment, and he denied significant difficulties with anxiety. 

The January 2010 examiner found that while the Veteran exhibited above-average intelligence, functioning was impaired by memory deficits including all eight Wechsler Memory Scale facets of memory: auditory immediate, visual immediate, immediate memory, auditory delayed, visual delayed, auditory recognition delayed, general memory, and working memory. The examiner found that as a result of these memory dysfunctions the Veteran had mild to moderate restriction in completing tasks in a timely and appropriate manner, with impairment in performing activities of daily living, mild impairment in sustained concentration, and moderate to severe impairment in memory. The examiner assessed dementia manifested by significant memory loss and aphasia probably secondary to multiple strokes, and adjustment disorder with anxious mood. The examiner also found the Veteran somewhat impaired in ability to manage funds in his own best interest due to decreased judgment.

Based on recent examinations, including in particular the January 2010 consultation disability evaluation identifying psychiatric disability related to the service-connected cavernous sinus thrombosis status post multiple strokes, an implied claim is raised of secondary service connection for a psychiatric disorder. This claim must be addressed by the RO, as inextricably intertwined with the claim for TDIU including due to the Veteran's status-post multiple strokes. The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The claims file contains a February 2010 letter from the Social Security Administration (SSA) informing the Veteran of an award of disability benefits. However, the SSA determination for that award is not contained in the claims file. Most medical records supporting the Social Security decision are also not of record. SSA disability determinations are relevant to a determination of whether a veteran is able to secure and follow a substantially gainful occupation under 38 C.F.R. § 4.17, and the Department of Veterans Affairs duty to assist includes seeking to obtain these records. Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 (1992). Thus, these records must be obtained upon remand. The limited SSA records now contained within the claims file fail to inform of the bases of the disability award. 
 
The Veteran also underwent a VA physical examination for compensation purposes in May 2010. The examiner noted that the Veteran was in remarkably good physical condition despite his history of strokes in January 2008, May 2009, and June 2009. Thus, there is presented the possibility that the Veteran may be suited for less sedentary work than was his former employment as a financial analyst, notwithstanding the impediments posed by his service-connected left knee disability. This should be considered via a vocational rehabilitation-type examination to address medical questions underlying the Veteran's TDIU claim. That examination should also address whether the Veteran's service-connected disabilities themselves, rather than the Veteran's reactivity to them, result in incapacity for substantially gainful employment. 38 C.F.R. § 4.16(a),(b) (2011).


The most recent VA neurological examination for compensation purposes in May 2010 did not adequately address functional impairments, including particularly work impairments, due to the Veteran's cavernous sinus thrombosis status post multiple strokes. That examination report also did not explain or address the seeming worsening of symptoms as reflected on that examination versus findings upon examination in July 2009. The current presence of the identified characteristics of aphasia associated with the cavernous sinus thrombosis status post multiple strokes are not here in dispute, but their current impact on functioning has yet to be clearly medically addressed for adjudicative purposes. If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate the implied claim for service connection for a psychiatric disorder as due to his service connection cavernous sinus thrombosis status post multiple strokes, as implicated by obtained examination records indicating such psychiatric disability secondary to cavernous sinus thrombosis status post multiple strokes. Also ask him to provide additional information or evidence regarding any testing or treatment received for his claimed disabilities the subject of this remand. Afford him the opportunity to further address these claims. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken. 

2. Obtain and associate with the claims file VA records of treatment to the extent not yet already obtained and associated with the claims file. Also obtain any unobtained private treatment records, with the Veteran's authorization and assistance, as appropriate. 

3. Obtain from the Social Security Administration SSA determinations of disability benefits and records pertinent to those determinations. Associate all requests, responses, and records received with the claims file.

4. Thereafter, afford the Veteran an examination by a specialist in neuropsychology including neurological and psychological effects of stroke, to address the nature and severity of his current cavernous sinus thrombosis status post multiple strokes, and to address any psychiatric disability as a result of that condition. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, as well as upon any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. The examiner is advised that the current examination is necessitated by notable variability in the extent of neurological dysfunction including aphasia upon VA and non-VA examinations in recent years, including possibly due to the recent stroke or stroke-like events and courses of recovery following such events. The Veteran's current state of neurological dysfunction was not adequately addressed upon most recent VA examination in May 2010. 

b. Review the claims file including records of past incidents of stroke or stroke-like events (reflected in the record to have occurred at least in January 2008, May 2009, and June 2009); records of past VA examinations include brain and spine examination in May 2008, neurological examination in July 2009, neuropsychiatric examination for treatment purposes in April 2009, and neurological evaluation in May 2010; a State of Massachusetts State consulting vocational rehabilitation evaluation in January 2010; and other records of treatment and evaluation inclusive of those contained within the claims file and the Veteran's vocational rehabilitation folder. 

c. Following careful review the claims folders and examination of the Veteran, identify all current psychiatric disability (if any). For each current psychiatric disability identified, the examiner must separately opine whether it is at least as likely as not (at least 50 percent probability) that the disorder is caused or aggravated (permanently increased in severity) by the Veteran's cavernous sinus thrombosis status post multiple strokes, or is otherwise part and parcel of (not clinically distinguishable or separable from) the cavernous sinus thrombosis status post multiple strokes. 

d. For both the cavernous sinus thrombosis status post multiple strokes and each identified psychiatric disability, the examiner should separately (to the extent possible) address signs and symptoms of the disability, and how and to what degree the disability impairs the Veteran's functioning, including particularly work and work-like functioning. These opinions should be based on consideration of all relevant evidence, inclusive of statements and testimony by the Veteran to the extent these are found to be credible. 

e. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

5. Thereafter, and following any indicated development, the RO or AMC should adjudicate the issues of service connection and initial rating to be assigned for any identified psychiatric disabilities. 

6. Thereafter, including after RO/AMC adjudication of the issue of service connection for identified psychiatric disability, afford the Veteran an examination by a specialist in vocational rehabilitation. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, including any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following:

a. Review the claims file including records of past incidents of stroke or stroke-like events (reflected in the record to have occurred at least in January 2008, May 2009, and June 2009); records of past VA examinations include brain and spine examination in May 2008, neurological examination in July 2009, neuropsychiatric examination for treatment purposes in April 2009, neurological evaluation in May 2010, and the newly obtained neuropsychological examination; the report of Massachusetts State consulting vocational rehabilitation evaluation in January 2010; and other records of treatment and evaluation inclusive of those contained within the claims file and the Veteran's vocational rehabilitation folder. 

b. The examiner must provide an opinion of the likelihood that the Veteran's service-connected disabilities - including cavernous sinus thrombosis status post multiple strokes with aphasia, a left knee disability, ulcerative colitis, history of seizure disorder, and any service-connected psychiatric disability - interfere with or preclude the Veteran from obtaining or sustaining substantially gainful work. The examiner should consider the Veteran's education, work experience, and capacity for employment in a non-sheltered work environment, but should not consider the Veteran's age (consideration of age is barred by applicable law). The opinion should be based on consideration of all relevant evidence, inclusive of statements and testimony by the Veteran to the extent these are found to be credible.

c. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

7. Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


